DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 1-2 recite implied language in the words "is provided”. The Examiner suggests amending lines 1-3 of the abstract to read --A mower capable of reducing noise generated by rotation of a cutter blade comprising an upper cutter blade and a lower cutter blade inside a housing.--.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Noise-reduction mower and blade.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 which recites “at both end portions” is unclear because claim 1, line 6 recites “a rear end portion”. However, line 8 is not referring to both rear end portions (47), but rather, both end portions (45) of the blade, which have not yet been introduced. The current claim wording “at both end portions” implies that the end portions have already been introduced, which is not the case. Additionally, several of the dependent claims introduce new end portions such as “a blade outer end portion” and “a front end portion” in claim 2, then proceed to still reference “both end portions” which is in reference to the end portions (45) of the blade and not the newly introduced end portions. As a result, the current claim wording makes it unclear as to which elements are being referred. The Examiner suggests changing the portion of claim 1 that reads “at both end portions” to instead read –at opposing end portions of the blade--.
By virtue of their dependence on claim 1, this basis of rejection also applies to dependent claims 2-6.
Claim 2, lines 5-6 which read “and blade outer end portion” should read –and the blade outer end portion”.
Claim 2, line 5 which reads “at both end portions” should read –at the opposing end portions of the blade-- in accordance with the suggested change to claim 1 above.
By virtue of its dependence on claim 2, this basis of rejection also applies to dependent claim 3.
Claim 5, line 4 which reads “the lower surface to the upper surface” should read --a lower surface to an upper surface of the upper cutter blade-- as the upper and lower surfaces in reference are different than those introduced in claim 1. The Examiner interprets claim 1 to be referring to the upper and lower surfaces (15a,b) of the lower cutting blade (15), while claim 5 refers to the upper and lower surfaces (14a,b) of the upper cutting blade (14).
Claim 5, line 5 which reads “at both end portions” should read –at opposing end portions of the upper cutter blade—as the current claim wording makes it unclear as to which elements are being referred.
By virtue of its dependence on claim 5, this basis of rejection also applies to dependent claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurioka et al. (US 20150271997 A1) in view of Nelson (US 5021696 A).

Regarding independent claim 1, Kurioka teaches a mower ((10), Fig. 1) equipped with a housing (11) with an open bottom (Para. [0029]), a rotary shaft (16a) supported in a vertical direction inside the housing, and a cutter blade (15) which is housed inside the housing to be rotatable with the rotary shaft as a rotation center (SC) and extends from the rotary shaft to both sides in a radial direction (Fig. 3), wherein the cutter blade has a wing portion (44) which overhangs upward from a rear end portion of an opposite side of the cutter blade in a rotational direction on an opposite side in the rotational direction ((Fig. 3), Para. [0041]), at both end portions in a longitudinal direction. 
Kurioka at Para. [0051] teaches that it is desirable to design the blades in such a way to optimize suppression of noise generation, and that decreasing the cutting edge angle of a blade enables the air streams to smoothly join together near the edge rather than break away from each other, thus minimizing wind noise. However, Kurioka does not explicitly teach the narrower cutting edge being achieved by a wing chamfered portion in which a wing outer end portion located on an outer side in the radial direction of the wing portion is chamfered to be inclined from an upper surface to a lower surface toward an outer side in the radial direction.
Nelson at C5, L20-25 teaches that improvements to noise performance in blades can be achieved by the addition of a bevel or chamfer at the outermost edge of the blade, as this design avoids sharp corners and helps to reduce any additional flow separation caused at the blade termination. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to chamfer the edge located on the outer side of the blade (15) of Kurioka in the radial direction in order to further improve noise performance as Nelson teaches that this structure is known to reduce the noise generated by rotation of the blade.
Regarding claim 2, Kurioka/Nelson teaches the mower according to claim 1. Kurioka further teaches wherein the cutter blade has a blade outer end portion (41) which extends to the opposite side in the rotational direction from an outer end portion of a front end portion (42) on the rotational direction side to the wing outer end portion (as seen in Fig, 3), and continues to the wing outer end portion, at both end portions in the longitudinal direction, and blade outer end portion and the front end portion intersect to form a corner portion (circled in red below).

    PNG
    media_image1.png
    364
    675
    media_image1.png
    Greyscale

Regarding claim 3, Kurioka/Nelson teaches the mower according to claim 2. Kurioka/Nelson further teaches wherein the cutter blade has a blade chamfered portion in which the blade outer end portion is chamfered to be inclined from the upper surface toward the lower surface toward the outer side in the radial direction, similarly to the wing chamfered portion. (The combination of Kurioka/Nelson teaches that it would be desirable to chamfer the entire outer edge of the blade to allow for smooth wind flow outward, thus reducing noise generated. This modification results in both a wing chamfered portion and a blade chamfered portion that decreases in height as you move radially outward from the blade center).
Regarding claim 4, Kurioka/Nelson teaches the mower according to claim 1. Kurioka further teaches wherein two cutter blades (14,15) are provided on an upper side and a lower side of the rotary shaft, and the cutter blade is a lower cutter blade (as seen in Fig. 4C).
Regarding claim 5, Kurioka/Nelson teaches the mower according to claim 4. Kurioka further teaches wherein an upper cutter blade ((14), top view shown in Fig. 2A) has an upper blade outer portion (32) in which an upper outer end portion (radially outermost edge of (33)) located on the outer side in the radial direction is beveled at both end portions in the longitudinal direction.
Kurioka does not explicitly teach this upper blade outer portion being chamfered to be inclined from a lower surface to an upper surface in a direction toward the outer side in the radial direction. However, Nelson at C5, L20-25 teaches that improvements to noise performance in blades can be achieved by the addition of a bevel or chamfer at the outermost edge of the blade. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a chamfered edge instead of a beveled edge as this would merely be swapping one know noise reduction arrangement for another.
Additionally, the direction of inclination, whether it be from an upper to lower or lower to upper surface in the radial direction, is a matter of obvious design choice. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to chamfer the outermost edges of the upper and lower cutting blades in opposing directions, in order to minimize turbulent air flow in the space between the two blades and create a smooth path for air to follow.
Regarding claim 6, Kurioka/Nelson teaches the mower according to claim 5. Kurioka further teaches wherein the upper cutter blade has a blade rear beveled portion (34) in which an upper rear end portion located on the opposite side in the rotational direction is beveled to be inclined from the lower surface to the upper surface toward the opposite side in the rotational direction (as seen in Fig. 2D).
Kurioka does not explicitly teach this upper blade outer portion being chamfered, however, Nelson at C5, L20-25 teaches that improvements to noise performance in blades can be achieved by the addition of a bevel or chamfer at the outermost edge of the blade. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a chamfered edge instead of a beveled edge as this would merely be swapping one know noise reduction arrangement for another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vasconcellos (US 1744597 A) discloses a blade with inclined edges. Lindblad (US 4214426 A) discloses a noise dampening arrangement in a rotating cutting device. Moore (US 4254607 A) discloses a low noise producing mower blade. Hibbeen (US 4502219 A) discloses stacked throwing knives. Taylor (US 4922698 A) discloses a beveled cutting blade. Kahamura et al. (US 5259176 A) discloses a cotter device for a lawn mower. White et al. (US 5363635 A) discloses a mower blade with a chamfered edge. Besogne (US 20050172601 A1) discloses a rotary mower blade. Kurioka et al. (US 10285328 B2) discloses a mower cutter blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671